ALLOWANCE

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2021 has been entered.
 
Response to Amendment
Applicant's amendment filed on 04/13/2021 has been entered.  Claims 1 and 12 have been amended.  Claims 4-8 and 13-17 have been cancelled.  Claim 18 has been added.  Claims 1-3, 9-12, and 18 are still pending in this application, with claims 1 and 12 being independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Reasons for Allowance
Claims 1-3, 9-12, and 18 are allowed.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest a vehicle headlight with a laser light, spatial light modulator , th order diffracted beam are irradiated to the phosphor the 0th order diffracted beam not being spatial light modulated, the controller controlling the spatial light modulator changing the phase, the projection lens having a first and second light beam, where the first light beam mixes with phosphor and provides a low beam headlight distribution, wherein the second light beam is the diffracted beam mixed with phosphor and provides a high beam light distribution as specifically called for the claimed combinations.
The closest prior art, Kushimoto et al. (US2011/0249460) teaches several and their specifics as rejected in the office action on 01/13/2021.
However Kushimoto et al. fails to disclose a spatial light modulator, a phosphor with a curved shape, and a low beam that has light generated by the 0th order diffracted beam as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Kushimoto et al. reference in the manner required by the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.T.E/Examiner, Art Unit 2875  


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875